DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Response to Amendment
The Amendment filed 09/20/2022 have been entered. Claim 1-3, 6-7, 9, 11-14 have been amended. Claim 4 has been canceled. Claims 15-16 have been added. Claims 1-3, and 5-16 are pending in the application. 

Response to Arguments
Applicant’s arguments filled 09/20/2022 have been considered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First Argument:
Referring to amended claim 1, it recites features of invoking the second inverse transform in response to the intra sub-partitioning (ISP) being applied to the current block. That is, according to amended claim 1, the second inverse-transform is enabled for the current block even though the intra sub-partitioning (ISP) is applied to the current block. 
Specifically, according to amended claim 1, the second inverse-transform is allowed for the coding block when both a width and a height of the sub-block, generated by partitioning the coding block, are greater than a threshold value. 
In Zhang, it discloses LFNST (RST) corresponding to the second inverse transform in claim 1. However, referring to paragraph [0126] in Zhang, it is clearly disclosed that the LFNST (RST) is not applied to the coding block when ISP (i.e., intra sub-partitioning) is applied to the coding block. 
Secondly, referring to amended claim 1, whether the second inverse transform is allowed to the coding block or not is applied based on a size (i.e., a width and a height) of the sub-block rather a size (i.e., a width and a height) of the coding block (this feature is also recited in claim 13)…
Reply
ZHANG [0126] refers to the reduced secondary transform, and teaches a condition when ISP mode is selected, RST is disabled and gives a reason that performance improvement were marginal. Hence one with ordinary skills in the art can obviously select not to disable the RST so as to achieve the marginal performance improvement. To help advance the prosecution, the examiner uses another reference which clearly handled this alternative case.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Please note: the second argument is moot as the examiner uses the new ground of rejection (other sections from ZHANG that teaches the default transform being DCT2) does not rely on any reference/sections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20210385499 A1) hereinafter ZHANG in view of ZHANG et al. (US 20220109876 A1), hereinafter ZHANG1.
Regarding claim 1, 
ZHANG teaches a method of decoding a video (a video decoder apparatus may implement a method [0020]), the method comprising: 
determining whether to apply intra sub-partitioning  to a coding block; in response that the intra sub-partitioning  is applied to the coding block (intra_subpartitions_mode_flag equal to 1 specifies that the current intra coding unit is partitioned into NumIntraSubPartitions rectangular transform block sub-partitions. intra_subpartitions_mode_flag equal to 0 specifies that the current intra coding unit is not partitioned into rectangular transform block sub-partitions [0081])
partitioning the coding block into a plurality of sub-blocks in a horizontal direction or a vertical direction (Figs. 8 and 9); 
performing intra-prediction for each of the sub-blocks based on an intra-prediction mode ([0051]-[0055]; Table 2); 
determining, based on index information signaled via a bitstream,  whether a second inverse transform used for the coding block or not (sps_st_enabled_flag equal to 1 specifies that st_idx may be present in the residual coding syntax for intra coding units.  sps_st_enabled_flag equal to 0 specifies that st_idx is not present in the residual coding syntax for intra coding units…. st_idx[x0][y0] equal to 0 specifies that the secondary transform is not applied [0144];  
in response to a determination that the second inverse transform is used for the coding block, performing the second inverse transform on a sub-block generated by partitioning the coding block to which the intra sub-partitioning is applied  (st_idx[x0][y0] specifies which secondary transform kernel is applied between two candidate kernels in a selected transform set [0144]; Fig. 10 and 11); 
performing a first inverse transform on the sub-blocks on which the second inverse transform is performed, the first inverse transform comprising a horizontal directional inverse transform and a vertical directional inverse transform (primary transform matrix “e.g., DCT-II, DST-VII, 
Identity transform” [0219]; Fig. 10 and 11); 
wherein in response to the index information being 0, it is determined that the second transform is not used;  wherein in response to the index information being greater than 0, it is determined that the second transform is used for the coding block and one of a plurality of inverse transform matrices is specified by the index information (sps_st_enabled_flag equal to 0 specifies that st_idx is not present in the residual coding syntax for intra coding units…. st_idx[x0][y0] equal to 0 specifies that the secondary transform is not applied. st_idx[x0][y0] specifies which secondary transform kernel is applied between two candidate kernels in a selected transform set [0144]);
wherein, in response to a determination that the second inverse transform is used for the coding block to which the intra sub-partitioning is applied, the first inverse transform is performed with a default transform type (Table 2 based on intraprediction modes; Table 5, first row; DCT2 [0307]. It is obvious to one with ordinary skills in the art to use DCT2 for the horizontal and/or vertical and other cases where the mode for the horizontal depends on the vertical or vice versa). 
However, ZHANG teaches the intra sub-partitioning being applied to the coding block (Table 1: Please note that claim 15 removes this condition), and the second inverse transform is allowed only when a width and a height greater of the coding block than a threshold value (As shown in FIG. 10, 4×4 (or 8×8) secondary transform is performed depends on block size. For example, 4×4 secondary transform is applied for small blocks (i.e., min (width, height)<8) and 8×8 secondary transform is applied for larger blocks (i.e., min (width, height)>4) per 8×8 block [0107]-[0112]; An invert RST is conditionally applied when the following two conditions are satisfied: Block size is greater than or equal to the given threshold (W>=4 && H>=4) [0119][0120]; ZANG did not explicitly teach when the intra sub-partitioning being applied to the coding block, the second inverse transform is allowed only when a width and a height greater of the coding block than a threshold value.
ZANG1 when the intra sub-partitioning being applied to the coding block, the second inverse transform is allowed only when a width and a height greater of the coding block than a threshold value (It is proposed that the way to apply forward RST and/or invert RST on a M×N sub-block of coefficients … e.g. M=N=4 [0264]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of ZHANG1 to the teachings of ZHANG. The motivation for applying specific would be to reduce dimension and enhance coding (ZHANG1 [0010][0011]). It is KSR obvious to one with ordinary skills in the art select not disable the RST so as to achieve the marginal performance improvement [0126]). 

Regarding claim 2, 
ZHANG and ZHANG1 teaches all the features of claim 1, as outlined above.
ZHANG further teaches the default transform type is DCT2  (In one example, for transform matrix basis with DCT-II for both horizontal and vertical 1-D transforms [0307]; Table 2 based on intraprediction modes; Table 5, first row).  

Regarding claim 3, 
ZHANG and ZHANG1 teaches all the features of claim 1, as outlined above.
ZHANG further teaches one of inverse transform matrix sets each of which comprises a plurality of inverse transform matrices is selected based on the intra prediction mode of the coding block;  and wherein the index information specifies one of plurality of the inverse transform matrices compromised in the selected inverse transform matrix (st_idx[x0][y0] specifies which secondary transform kernel is applied between two candidate kernels in a selected transform set [0144]; Fig. 10 and 11; Table 2).  

Regarding claim 5, 
ZHANG and ZHANG1 teaches all the features of claim 3, as outlined above.
ZHANG further teaches wherein an inverse transform matrix set selected when the intra prediction mode of the coding block is a non-directional mode is different from an inverse transform matrix set selected when the intra prediction mode of the coding block is a directional mode (Table 2).  

Regarding claim 6, 
ZHANG and ZHANG1 teaches all the features of claim 1, as outlined above.
ZHANG further teaches wherein when a Block-based Delta Code Modulation (BDPCM) scheme is applied to the coding block, parsing of the index information for the coding block from the bitstream is omitted, and the second inverse transform is performed on none of the sub-blocks (When QR-BDPCM is selected, there is no transform applied [0156]-[0164]).

Regarding claims 7-11 “encoding method”, and 14 “CRM encoder” are rejected under the same reasoning as claims [1-3 and 5-6] “decoding”, where ZHANG teaches bother encoder and decoder (Figs. 1 and 22 [0049]). 

Regarding claim 12, 
ZHANG and ZHANG1 teaches all the features of claim 3, as outlined above.
ZHANG further teaches wherein an inverse transform matrix, selected by the index information, has asymmetric shape of which a number of columns is different from a number of rows (In this JVET-N0193, 16x64 “further reduced to 16x48” [0113]).  

Regarding claim 13, 
ZHANG and ZHANG1 teaches all the features of claim 12, as outlined above.
ZHANG further teaches wherein the inverse transform matrix has 16x48 size, wherein 1-D intermediate transform coefficients output through the second inverse transform are arranged in a partial region of the sub-block, and wherein the partial region corresponds to three blocks each of which has 4x4 size (As a further simplification, 16x48 matrices are applied instead of 16x64 with the same transform set configuration, each of which takes 48 input data from three 4x4 blocks in a top-left 8x8 block excluding right-bottom 4x4 block, as shown in FIG. 13 [0133]). 

Regarding claim 15, is rejected under the same reasoning claim 1, where ZHANG teaches when intra sub-partitioning is not applied [0126]; the condition of applying the second inverse transform only on block size (An invert RST is conditionally applied when the following two conditions are satisfied: Block size is greater than or equal to the given threshold (W>=4 && H>=4) [0119][0120]).

Regarding claim 16, 
ZHANG and ZHANG1 teaches all the features of claim 1, as outlined above.
ZHANG further teaches determining whether matrix based intra prediction is applied to the coding block or not ([0057]-[0072]).
ZHANG did not explicitly teach wherein the second inverse transform is allowed for the coding block in response that the matrix based intra prediction is not applied to the coding block.
ZHANG1 teaches wherein the second inverse transform is allowed for the coding block in response that the matrix based intra prediction is not applied to the coding block (the rule specifies that the secondary transform is not applicable to the block in case the coding information indicates that the block or the neighboring block is coded in one or more specific coding modes. In some embodiments, the one or more specific coding modes comprise at least one of: … a matrix-based intra prediction “MIP” mode… [0463]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of ZHANG1 to the teachings of ZHANG. The motivation for applying specific would be to an obvious alternative of parsing a coded representation to enhance the performance (ZHANG1 [0011][0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419